DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final rejection on the merits of this application. Claims 1-18, 21, and 25 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant’s Replacement Drawing Sheets are acknowledged. The objections to the Drawings are hereby withdrawn.
Applicant’s amendments to Claims 17 and 21 are acknowledged. The objections to the Claims are hereby withdrawn.
Applicant’s amendments to the Claims and arguments regarding the 35 U.S.C. 101 rejections are acknowledged but are not persuasive. Applicant’s arguments that the amendments to Claim 1 cannot be practically performed in the human mind do not apply. The accuracy of the positioning of the node devices, without any limitations on the confidence threshold, can be practically performed in the human mind under broadest reasonable interpretation. Specific limitations on what positioning method is used or to what confidence threshold positioning must be done is required. Additionally, Applicant has not claimed the actual positioning, just that the accuracy of is above a specified confidence threshold. Accordingly, these additional limitations do not provide any meaningful limitations on practicing the abstract idea.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-18 , 21, and 25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 contains the limitation "wherein the waypoints specified in the route instructions are above a specified confidence threshold for the device attribute data", which does not further limit Claim 1 as Claim 1 contains the limitation "where the accuracy of a position of the one or more waypoints specified in the route instructions is above a specified confidence threshold for the device attribute data".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 21, and 25 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.
Regarding Independent Claim 1: 
Step 1: Claim 1 is a method claim that recites the steps of “receiving… device attribute data”, “storing… the device attribute data”, ‘receiving… device attribute data”, “receiving… user attribute data”, “generating… route instructions”, and “transmitting… the route instructions.”
Step 2A Prong 1: Claim 1 recites the steps of storing device attribute data and generating route instructions. These limitations recite an abstract idea which is directed to a mental process, as it can be practically performed in the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the combination of additional steps of receiving, receiving, receiving, and transmitting, with processing circuitry of a control system, a node device, and a data processing device. This control system, node device, and data processing device are no more than mere instructions to apply the exception using generic computer components. The additional steps of receiving, receiving, receiving, and transmitting are considered insignificant extra-solution activity as they are no more than mere necessary data gathering and outputting to perform the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea. 
Step 2B: The additional elements in this claim amount to no more than generic computer components and necessary data gathering and outputting to perform the abstract idea. The same analysis applies here as above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-18 and 21: 
Step 1: Claims 2-18 depend from Claim 1 and include the additional steps of “receiving… updated device attribute data” (Claim 3), “updating the data set” (Claim 3), “performing data analysis” (Claim 6), “generating the route instructions” (Claim 6), “verifying… the user’s capabilities data” (Claim 8), “generating the route instructions” (Claim 8), “guiding the user” (Claim 9), “transmitting command data” (Claim 10), “transmitting… updated route instructions” (Claim 11), “determining that the user has deviated” (Claim 11), “signalling to the user” (Claim 11), “generating a directed annotated graph” (Claim 14), “annotating one or more vertices” (Claim 17), “generating the route instructions” (Claim 17), “inferring a potential attribute” (Claim 18), “annotating the respective vertices” (Claim 18), “generating the route instructions” (Claim 18), “harvesting… the device attribute data” (Claim 21), and “transmitting… the device attribute data” (Claim 21).
Step 2A Prong 1: The claims recite the steps of updating, performing, generating, verifying, generating, determining, generating, annotating, generating, inferring, annotating, and generating. These limitations recite an abstract idea which is directed to a mental process, as it can be practically performed in the human mind. The courts consider a mental process that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claims recites the additional steps of receiving, guiding, transmitting, transmitting, signaling, harvesting, and transmitting. The additional steps are considered insignificant extra-solution activity as they are no more than mere necessary data gathering and outputting to perform the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea. 
Step 2B: The additional elements in the claims amount to no more than generic computer components and necessary data gathering and outputting to perform the abstract idea. The same analysis applies here as above in Step 2A Prong 2. Therefore, Claims 2-18 are ineligible. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-18 are ineligible.

Regarding Independent Claim 25: As Claim 25 recites all of the limitations of Claim 1 without any meaningful additional elements, Claim 25 is rejected for the same reasons as outlined above in the rejection of Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-12, 14-18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160345137 A1, filed 05/21/2015, hereinafter "Ruiz", in view of US 20170089709 A1, filed 09/29/20105, hereinafter "Marusco", and US 10725139 B1, filed 02/07/2017, hereinafter “Duksta”.
 
Regarding Claim 1, Ruiz teaches:
A method of generating route instructions for a user (see at least figure 5), the method comprising: 
receiving, at a control system (see at least figure 4, server 106 containing device management module 412), device attribute data for a plurality of node devices in a facility; (see at least [0061], wherein device management module 412 requests input from node devices, and receives device attribute data from the node devices containing device information, operating status information, and location information)
storing, in a data set (see at least figure 4, server 106 containing memory 108), the device attribute data, wherein the data set further comprises operation data relating to the operating state of respective node devices; (see at least [0062], wherein a data structure in memory 108 is used to store the received information about the node devices, which includes operating status data)
receiving, at the control system (see at least figure 4, server 106), a request for route instructions to a destination (see at least [0080]-[0081], wherein the control system receives the user’s request for route instructions to a destination)
receiving, at the control system (see at least figure 4, server 106), user attribute data for a user; (see at least [0078], wherein server 106 receives user attribute data from a user indicating the position of a user)
generating, at the control system (see at least figure 4, server 106), route instructions specifying a source location, a destination location based on or in response to the data set and the user attribute data; (see at least [0079]-[0081] and figure 5, step 508, wherein route instructions are generated by server 106 for the user based on the received user position data, containing a source location and a destination location determined from the received node device data)
a node device, (see at least [0045], node devices 208)
transmitting, from the control system to a data processing device, the route instructions to enable the data processing device to guide the user in accordance with the route instructions (see at least figure 4, server 106), the route instructions. (see at least [0081] and figure 5, step 510, wherein the generated route instructions are transmitted from server 106 to the mobile device of the user and presented to guide the user on the mobile device)
Ruiz remains silent on the generated route instructions specifying one or more waypoints therebetween.
wherein the one or more waypoints comprise a node device 
and where the accuracy of a position of the one or more waypoints specified in the route instructions is above a specified confidence threshold for the device attribute data;
Marusco teaches generating route instructions specifying a source location, a destination location and one or more waypoints therebetween (see at least [0056]-[0057] and figure 4-5, wherein the route instructions generated waypoints)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ruiz with the technique of generating route instructions specifying a source location, a destination location, and one or more waypoint locations of Marusco. It would have been obvious to modify because doing so allows turn-by-turn navigation to have finer granularity of positioning accuracy and reduce navigational errors, as recognized by Marusco (see at least [0007]).
Duksta teaches:
wherein the one or more waypoints comprise a node device (see at least column 10, lines 45-60 figure 2, navigation beacons 250-1 to 250-N)
and where the accuracy of a position of the one or more waypoints specified in the route instructions is above a specified confidence threshold for the device attribute data; (see at least column 9, line 47 to column 10, line 48 and figure 3, steps 330-350, wherein a node device determines its own position coordinates, and then determines if its position is above a specified confidence threshold, and the confidence of the position is store in the node metadata, or device attribute data. If the node device’s position meets the specified confidence threshold, it is then activated for use in locating and navigation. This means that any node devices who do not meet the confidence threshold are not considered when used in navigation and therefore would not be used as a waypoint, when viewed in combination with Ruiz and Marusco . Additionally, see at least column 2, lines 50-68, wherein the confidence of a position represents a measure of accuracy of the position coordinates)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Ruiz and Marusco with Duksta’s technique of determining the accuracy of a position of navigational beacons, or node devices, is above a specified confidence threshold for the device attribute data. It would have been obvious to modify because doing so provides a low-cost, self-learning system for providing location services during navigation, as recognized by Duksta (see at least column 2, lines 13-30).

Regarding Claim 2, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
wherein the one or more waypoints comprise: (see at least [0078] and [0080], wherein the source and destination locations are selected from the node devices)
the plurality of node devices, objects associated with the plurality of node devices and one or more non-smart objects. (see at least [0027] and [0045] and [0056], wherein the devices 110 include Wi-Fi network node devices, smart printers and other smart objects connected to the communication network, and non-smart objects such as furniture and building features)

Regarding Claim 3, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
receiving, at the control system, updated device attribute data for the plurality of node devices; (see at least [0061], wherein device management module 412 requests device attribute data for the plurality of node devices, and [0063], wherein the device attribute data is updated in response to a user request for navigation to a node device)
updating the data set in response to the updated device attribute data. (see at least [0062], wherein the data structure is maintained with updated operating status information for all of the node devices)

Regarding Claim 4, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
wherein the data set further comprises facility attribute data, (see at least [0066], wherein memory 108 further contains information about the floor-plan, layout, or status of the facility)
and wherein the route instructions are generated based in or in response to the facility attribute data. (see at least [0066], wherein the route instructions are generated based on the received facility information)

Regarding Claim 5, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 4 as discussed above, and Ruiz additionally teaches:
wherein the facility attribute data comprises one or more of: facility schedule data and facility authorization data. (see at least [0063], wherein information on the schedule of node device availability and facility authorization rules for particular users is received and stored)

Regarding Claim 6, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
performing data analysis on the data set; (see at least [0073], wherein the data set is analyzed for patterns of user movements via machine learning)
and generating the route instructions based on or in response to the data analysis. (see at least [0073], wherein the user movement pattern is used to generate route instructions better adapted for the user’s ease)

Regarding Claim 7, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
wherein the user attribute data comprises one or more of: user type data, user capabilities data, user authentication data and user positional data. (see at least [0078], wherein the user attribute data received is user positional data)

Regarding Claim 8, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 7 as discussed above, and Ruiz additionally teaches:
verifying, at the control system, the user's capabilities data and/or authentication data; (see at least [0063], wherein the access and authorization capabilities of the user are verified. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies)
generating the route instructions based on the verification. (see at least [0073], wherein the access and authorization capabilities of the user are verified to generate route instructions)

Regarding Claim 9, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
guiding the user along the route defined in the route instructions. (see at least [0081], wherein guidance directions are provided to the user to follow the generated route)

Regarding Claim 11, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 9 as discussed above, and Ruiz additionally teaches:
transmitting, to the data processing device associated with the user, updated route instructions in response to determining that the user has deviated from the specified route; (see at least [0069] and [0082], wherein the route instructions are updated if the user is detected to deviate to an alternate path instead of the generated route. As discussed above, the route instructions are transmitted to the data processing device associated with the user)
and/or signalling to the user or another party that user deviated from the specified route. (The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies)

Regarding Claim 12, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
wherein the route instructions define actions for a user to perform to traverse between the waypoints, (see at least [0070], wherein the route instructions are provided in the form of turn-by-turn directions indicating the actions the user needs to take)
wherein the actions are defined in response to the user attribute data. (see at least [0070], wherein the route instructions are defined based on the distance the user is to the destination location, which is in response to the user attribute positional data)

Regarding Claim 13, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz remains silent on:
wherein the waypoints specified in the route instructions are above a specified confidence threshold for the device attribute data. 
Duksta teaches: 
wherein the waypoints specified in the route instructions are above a specified confidence threshold for the device attribute data. (see at least column 9, line 47 to column 10, line 48 and figure 3, steps 330-350, wherein a node device determines its own position coordinates, and then determines if its position is above a specified confidence threshold, and the confidence of the position is store in the node metadata, or device attribute data. If the node device’s position meets the specified confidence threshold, it is then activated for use in locating and navigation. This means that any node devices who do not meet the confidence threshold are not considered when used in navigation and therefore would not be used as a waypoint, when viewed in combination with Ruiz and Marusco . Additionally, see at least column 2, lines 50-68, wherein the confidence of a position represents a measure of accuracy of the position coordinates)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Ruiz, Marusco, and Duksta with the confidence threshold of Duksta. It would have been obvious to modify because doing so provides a low-cost, self-learning system for providing location services during navigation, as recognized by Duksta (see at least column 2, lines 13-30).

Regarding Claim 14, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz remains silent on:
generating, a directed annotated graph representative of the data set, 
wherein each of the vertices of the directed annotated graph is representative of a waypoint.
Marusco teaches:
generating, a directed annotated graph representative of the data set, (see at least [0083], wherein a navigation graph is generated representative of the facility attribute data and node device waypoint data, and each edge has a weight, making it annotated)
wherein each of the vertices of the directed annotated graph is representative of a waypoint. (see at least [0050], wherein each vertex of the navigational graph is representative of a waypoint area)
Marusco discloses an annotated navigational graph with vertices representative of waypoints.  However, it is silent as to the annotated navigational graph being directed.
Ruiz, Marusco, and Duksta in combination disclose the claimed invention except for having the “directed, annotated navigational graph”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a directed navigational graph, since it has been held to be within the general skill of a worker in the art to use a directed navigational graph to represent one-way passages in the map area based on its suitability for the intended use as a matter of design choice. 

Regarding Claim 15, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 14 as discussed above, and Ruiz remains silent on:
wherein an edge connecting vertices of the directed annotated graph represents one or more of: a route between the connected vertices. 
Marusco teaches:
wherein an edge connecting vertices of the directed annotated graph represents one or more of: a route between the connected vertices. (see at least [0051], wherein an edge between two nodes represents the navigational route to reach one waypoint to the other Fig.  4)
One having ordinary skill in the art, would have found it obvious to further modify the method of Ruiz, Marusco, and Duksta with the graph edges representing routes of Marusco. It would have been obvious to modify because doing so allows polygonal routing, which provides turn-by-turn navigation with finer granularity of positioning accuracy and less navigational errors, as recognized by Marusco (see at least [0007]).

Regarding Claim 16, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 14 as discussed above, and Ruiz remains silent on:
wherein the route instructions comprise a portion of the directed annotated graph comprising the specified waypoints. 
Marusco teaches:
wherein the route instructions comprise a portion of the directed annotated graph comprising the specified waypoints. (see at least [0055], wherein the route instructions are comprised of the nodes and edges of the graph representing the source location, destination location, and waypoints therebetween)
One having ordinary skill in the art, would have found it obvious to further modify the method of Ruiz, Marusco, and Duksta with the route instructions comprising a portion of the navigational graph of Marusco. It would have been obvious to modify because doing so allows polygonal routing, which provides turn-by-turn navigation with finer granularity of positioning accuracy and less navigational errors, as recognized by Marusco (see at least [0007]).

Regarding Claim 17, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 15 as discussed above, and Ruiz remains silent on:
annotating one or more vertices or edges with attributes based on or in response to the data analysis; 
generating the route instructions based on or in response to the annotations. 
Marusco teaches:
annotating one or more vertices or edges with attributes based on or in response to a data analysis; (see at least [0053], wherein the edge weights of the graph are annotated based on an analysis of waypoint type and facility data)
generating the route instructions based on or in response to the annotations. (see at least [0056], wherein the route instructions are generated based on the shorted path in consideration of the annotated edge weight costs)
One having ordinary skill in the art, would have found it obvious to further modify the method of Ruiz, Marusco, and Duksta with the graph annotation and route instruction generation of Marusco. It would have been obvious to modify because doing so allows polygonal routing when performing a route search, which provides turn-by-turn navigation with finer granularity of positioning accuracy and less navigational errors, as recognized by Marusco (see at least [0007]).

Regarding Claim 18, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 17 as discussed above, and Ruiz remains silent on:
inferring a potential attribute for one or more vertices and/or for one or more edges;
annotating the respective vertices or edges with the inferred potential attribute; 
generating the route instructions based on or in response to the inferred attribute.
Marusco teaches:
inferring a potential attribute for one or more vertices and/or for one or more edges; (see at least [0054], wherein attributes regarding user movement are inferred for the edges of the graph, based on device attribute data like security checkpoints or ticket checkpoints)
annotating the respective vertices or edges with the inferred potential attribute; (see at least [0053], wherein the edge weights of the graph are increased when it is inferred that an edge would restrict the user’s movement)
generating the route instructions based on or in response to the inferred attribute. (see at least [0056], wherein the route instructions are generated based on the shorted path in consideration of the annotated edge weight costs)
One having ordinary skill in the art, would have found it obvious to further modify the method of Ruiz, Marusco, and Duksta with the graph annotation and route instruction generation of Marusco. It would have been obvious to modify because doing so allows polygonal routing when performing a route search, which provides turn-by-turn navigation with finer granularity of positioning accuracy and less navigational errors, as recognized by Marusco (see at least [0007]).

Regarding Claim 21, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
harvesting, at a data processing unit, the device attribute data from the plurality of node devices in a facility; (see at least [0061], wherein device management module 412 requests input from node devices, and receives device attribute data from the node devices containing device information, operating status information, and location information)
transmitting, from the data processing unit to the control system, the device attribute data for the respective node devices; (see at least [0062], wherein a data structure in memory 108 is used to store the received information from device management module 412 about the node devices, which includes operating status data)

Regarding Claim 25, Ruiz teaches:
A non-transitory data carrier carrying code (see at least [0026]-[0027], wherein the control system contains a processor and memory storing code that performs the method disclosed) which, when implemented on a processor, causes the processor to carry out the method of claim 1 (as taught by Ruiz, Marusco, and Duksta as discussed above)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz, Marusco, and Duksta in combination as applied to Claim 9 above, and further in view of US 20150137967 A1, filed 12/31/2014, hereinafter "Wedig".

Regarding Claim 10, Ruiz, Marusco, and Duksta in combination disclose all of the limitations of Claim 9 as discussed above, and Ruiz remains silent on:
transmitting command data to a node device to perform an action.
Wedig teaches: 
transmitting command data to a node device to perform an action. (see at least [0093], wherein the node devices are commanded to turn on their lights to help users identify evacuation routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ruiz, Marusco, and Duksta with the command data transmission of Wedig. It would have been obvious to modify because doing so allows users unfamiliar with the area they are in to be guided along an evacuation route safely, as recognized by Wedig (see at least [0002]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130261961 A1 is directed to a method for recording positional accuracy for various GPS waypoints.
CN 104093206 A is directed to an underwater network of self-positioning nodes and a method for solving position coordinate accuracy constraints resulting in optimized estimation of node coordinates.
US 20090138151 A1 is directed to a method and system for determining a subset of available node devices to use as waypoints in a trajectory based on a confidence indicator.
US 20050233748 A1 is directed to a method of having each node in a node network broadcast the accuracy of their position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667